Per Curiam.

Although Am. Sub. H. B. No. 300 provides that one serving a sentence shall be released if there is no substantially equivalent offense on the effective date specified in the act and any person serving a sentence of imprisonment for an offense that remains an offense after the effective date of the act but which would entail a lesser penalty shall have his existing sentence modified in conformity with the penalties provided by this act, it is clear that only vacation or modification of sentence is contemplated and that formal resentencing with the prisoner present is not contemplated or required.2
We have concluded that Section 3 of Am. Sub. H. B. No. 300 is a legislative grant of power of the sentencing *119court to vacate sentences for conduct which that body considers no longer criminal or to modify sentences which the General Assembly now considers too harsh. The public policy statement of the section is that sentences for acts which are no longer criminal should be administratively reviewed and vacated by the sentencing court while sentences which cover conduct now subject to lesser sentences should be reduced. We see it to be the duty of the courts within the legislative declaration only to carry out the legislative policy to the extent that the policy may be clearly and rationally determined by viewing the comparable new statutes, Section 3 of Am. Sub. H. B. No. 300, and the statute under which sentencing occurred.
The courts below attempted to do more in the eases under review and to fit each old case exactly into the new statutes, adding evidence where necessary to fit an old conviction exactly into the altered scheme of criminalized conduct. To do so is too great a task to impose on courts already straining to meet the demands of an overburdened system of criminal justice, nor do we read such a requirement in the act.
The defendant-appellants were sellers, pushers and peddlers of drugs under either the old or the new statutes. Such criminals possessed narcotic drugs with intent to sell under the old statute; they are traffickers under the new. Absent legislative language of compelling clarity, courts may not release or shorten the sentence of criminals convicted and committed under R. C. 3719.20(A).
With this in mind, the defendants in cases Nos. 77-1355 and 77-1384 were properly denied the vacation of sentence sought, for the General Assembly has by the new statutes, R. C. 2925.03 et seg., proscribed and penalized trafficking offenses thus clearly indicating its continuing policy of criminalizing such conduct.
We are unable to perceive in the new statutes any clear intent of the General Assembly to reduce sentences under R. C. 3719.20(A), except as we observe that the maximum sentence under the new statutes is less than that under the *120old. Since the penalty for possession with intent to sell was a term of 10 to 20 years which is greater than the penalty for trafficking-possession under the new law, it follows that Section 3 of Am. Sub. Sub. H. B. No. 300 requires that persons convicted for possesion of heroin with intent to sell under the old law have that sentence modified so that the sentence imposed should be reduced to the next-lower penalty for a trafficking-possession offense. That is to say, the sentence should be reduced to a violation of R. C. 2925.-03(A)(6), without regard or consideration of the amount of the controlled substance involved in the prior conviction.
We do not so conclude by presuming that the applicant possessed any particular bulk amount of controlled substance, but rather so conclude because we are unable, as we have said, to find any direction or statement of policy of the General Assembly that we modify the sentences to a greater degree when we read the applicable enactments together.
We therefore affirm the orders of the Court of Appeals remanding each of the applications to the trial court for resentencing with the difference that the court is directed to resentence under R. C. 2925.03(A)(6) as to the counts which concerned possession for sale of heroin under the old section. Other errors argued by brief and not here discussed are overruled.

Judgment accordingly.

Herbert, Celebrezze, P. Brown and Sweeney, JJ., concur.
W. Brown, J., concurs in part and dissents in part.
O’Neill, C. J., and Stephenson, J., dissent.
Stephenson, J., of the Fourth Appellate District, sitting for Locher, J.

 See State v. Morris (1978), 55 Ohio St. 2d 101.